DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-10 are pending in the application.

Claim Objections
Claims 1, 8, and 9 are objected to because of the following informalities:  
With Regards to Claim 1:  Instant claim 1 recites "wherein          a rubber" on line 4; recommend correcting this to read as "wherein a rubber
With Regards to Claim 8:  Instant claim 8 recites "a chloroprene rubber and at least one" on lines 5 to 6; recommend correcting this to read as "a chloroprene rubber; and at least one".
With Regards to Claim 9:  Instant claim 9 recites "a chloroprene rubber and at least one" on line 5; recommend correcting this to read as "a chloroprene rubber; and at least one".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komai (US 4,869,711 A).
Regarding Claim 1:  Komai teaches a power transmission V-belt (ref. #210) comprising, in order: an outermost layer of fabric (ref. #220); a tension section (ref. #221) comprising an outer portion (ref. #223), a bonding layer (ref. #225), and an inner portion (ref. #222); a cushion section (ref. #211) having tensile cords (ref. #12) embedded therein; a compression section (ref. #213) comprising an outer portion (ref. #214), a bonding layer (ref. #218), and an inner portion (ref. #215); and an underlying layer of fabric (ref. #224) (figures 1, 3, [Col. 3: li. 36 to Col. 4: li. 36], and [Col. 5: li. 61 to Col. 6: li. 31] of Komai; wherein tensile cords (ref. #12) are considered equivalent to the claimed "tension member", the outer portion of the tension section (ref. #223) is considered equivalent to the claimed "tension rubber layer", the outer portion of the compression section (ref. #214) is considered equivalent to the claimed "compression rubber layer", and the layers including and between the bonding layer (ref. #225) and the cushion section (ref. #211) are considered to constitute the claimed "adhesion rubber layer"); which anticipates the claimed --power transmission V-belt comprising a tension member, an adhesion rubber layer in which at least part of the tension member is embedded, and a tension rubber layer and a compression rubber layer stacked via the adhesion rubber layer--.  Komai also teaches that the outer portion of the tension section (ref. #223) can have a rubber hardness ranging from 76° to 88°, and that the outer portion if the compression section (ref. #214) can have a rubber hardness ranging from 85° to 92° ([Col. 4: li. 11-17] and [Col. 6: li. 4-7] of Komai; which clearly envisages that the claimed "tension rubber layer" having a rubber hardness that is smaller than that of the "compression rubber layer").  It is also taught by Komai that the cushion section (ref. #211), the bonding layer (ref. #225), and the bonding layer (ref. #218) can be similar, and that bonding layer can have a rubber hardness ranging from 62° to 80° ([Col. 4: li. 34-36], [Col. 5: li. 30-35], and [Col. 6: li. 20-23] of Komai; which clearly envisages --a rubber hardness on a tension rubber layer side relative to the tension member is smaller than a rubber hardness on a compression rubber layer side--).
Regarding Claim 6:  Komai teaches having a cog at least on an inner circumferential surface side (figures 1, 3, and [Col. 2: li. 58] of Komai).
Regarding Claim 7:  Komai teaches a reinforcing fabric layer (ref. #220 and/or #224) stacked on at least one of the tension rubber layer and the compression rubber layer, wherein both side surfaces of each rubber layer are exposed (figures 1, 3, and [Col. 6: li. 14-19] of Komai).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (US 4,869,711 A) as applied to claim 1 above.
Komai is relied upon as stated above.
Regarding Claim 3:  Komai discloses the claimed power transmission V-belt, wherein the "bonding layer" (ref. #225) and the "cushion section" (ref. #211) constituting the sides of the claimed adhesion rubber layer can each have a hardness ranging from 62 to 80°, and that the "inner portion tension section rubber layer" (ref. #222) disposed therebetween can have a hardness ranging from 85 to 92° (figure 3 , [Col. 4: li. 11-17], [Col. 5: li. 30-35], and [Col. 6: li. 4-11] of Komai); which overlaps the presently claimed --rubber hardness of the adhesion rubber layer is from 74 to 85°--.  Komai differs from the claim by failing to provide an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to have selected from the overlapping portion of the range taught by Komai, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Komai further fails to explicitly recite that --a difference in rubber hardness between the tension rubber layer side and the compression rubber layer side is from 2 to 12°--.  However, given the rubber hardness ranges for the outer surfaces of the adhesion rubber layer to range from 62 to 80° (as explained above), a person having ordinary skill in the art at the time the invention was made could have calculated the sufficiently specific to anticipate the claimed range of --from 2° to 12°--.  See MPEP §2131.03(II).
Regarding Claim 4:  Komai discloses that the adhesion rubber layer is formed of a plurality of rubber layers, a rubber hardness of the first adhesion rubber layer ("bonding layer", ref. #225) put into contact with the tension rubber layer is from 62° to 80° (which is considered sufficiently specific to anticipate the claimed range of --74 to 82°--, see MPEP §2131.03(II)), a rubber hardness of a second adhesion rubber layer ("cushion section", ref. #211) put into contact with the compression rubber layer is from 62° to 80° ([Col. 4: li. 34-36], [Col. 5: li. 30-35], and [Col. 6: li. 20-23] of Komai); which overlaps the presently claimed range of --77 to 85°--.  Komai differs from the claim by failing to provide an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to have selected from the overlapping portion of the range taught by Komai, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Komai does not explicitly recite that --a difference in rubber hardness between the first adhesion rubber layer and the second adhesion rubber layer is from 2 to 10°--.  However, given that the relevant ranges disclosed by Komai of the first adhesion rubber layer and second adhesion rubber layer range from 74 to 80° and 77 to 80°, respectively.  A person having ordinary skill in the art at the time the invention was sufficiently specific to anticipate the claimed range of --2 to 10°--.  See MPEP §2131.03(II).
Regarding Claim 5:  Komai discloses that the rubber hardness of the tension rubber layer is from 76° to 88°, and that the rubber hardness of the compression rubber layer is from 85° to 92° ([Col. 4: li. 11-16] and [Col. 6: li. 4-7] of Komai); which both overlap the claimed ranges of --83 to 89°-- and --89 to 95°--, respectively.  Komai differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed ranges.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected from the overlapping portion of the ranges taught by Komai, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Komai does not explicitly recite that --a difference in rubber hardness between both rubber layers is from 3 to 10°--.  However, given that the relevant ranges disclosed by Komai of the tension rubber layer and compression rubber layer range from 83 to 88° and 89 to 92°, respectively.  A person having ordinary skill in the art at the time the invention was made could have calculated the difference to range from 1° [=89 - 88] to 9° [=92 - 83]; which is sufficiently specific to anticipate the claimed range of --3 to 10°--.  See MPEP §2131.03(II).

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (US 4,869,711 A) as applied to claim 1 above, and further in view of Nishiyama et al. (US 2015/0111677 A1).
Komai is relied upon as described above.
Regarding Claim 8:  Komai disclose that the adhesion rubber layer comprises a chloroprene rubber, and that the tension rubber layer and compression rubber layer both comprise short fibers and chloroprene rubber (figures 1, 3, [Col. 3: li. 61 to Col. 4: li. 4], [Col. 4: li. 18-25], [Col. 4: li. 42-45 and 62-65], and [Col. 6: li. 4-7] of Komai), but fails to disclose that --each of the tension rubber layer and the compression rubber layer is formed of a rubber composition containing from 25 to 60 parts by mass of a carbon black, from 15 to 30 parts by mass of a short fiber, from 1 to 20 parts by mass of a metal oxide vulcanizing agent, and from 2 to 5 parts by mass of a bismaleimide, per 100 parts by mass of a chloroprene rubber; and at least one component selected from the carbon black, the bismaleimide and the short fiber is contained in a larger proportion in the compression rubber layer than in the tension rubber layer--.
Nishiyama discloses a cogged V-belt which is a variable speed belt comprising: an adhesive rubber layer (ref. #1) in contact with at least a part of a core wire (ref. #2), a back surface rubber layer (ref. #4) formed on one surface of the adhesive rubber layer, and an inner surface rubber layer (ref. #3) (figure 1 and [0092] of Nishiyama).  It is also disclosed by Nishiyama that the composition of the adhesive rubber layer can comprise: silica in the proportion of from 1 to 100 parts by mass (pbm) (e.g. 30 pbm) per 100 pbm of the rubber component; a metal oxide vulcanizing agent in the proportion of from about 1 to 20 pbm (e.g. 4 pbm) per 100 pbm of the rubber co-crosslinking agent such as bismaleimide in the proportion of from about 0.1 to 5 pbm (e.g. 4 pbm) per 100 pbm of the rubber component; an enhancer and filler (e.g. carbon black) in the proportion of from about 1 to 50 pbm (e.g. 20 pbm) per 100 pbm of the rubber component; and the rubber component (e.g. chloroprene rubber) in the proportion of about 50% by mass or more (Tables 1, 2, [0029]-[0036], [0038] of Nishiyama).  Nishiyama also discloses that the mechanical characteristics of the adhesive rubber layer have be appropriately selected depending on required performance, the rubber hardness can be from 80 to 90° and have a thickness from 0.4 to 3.0 mm ([0043] and [0044] of Nishiyama).  Nishiyama further discloses that the inner surface rubber layer and the back surface rubber layer contain a rubber component (e.g. chloroprene rubber), a vulcanizing metal oxide, a co-crosslinking agent, an enhancer (e.g. carbon black), and the like similar to the vulcanized rubber composition of the adhesive rubber layer, and may further contain short fibers in the proportion of from about 5 to 50 pbm (e.g. 20 pbm) per 100 pbm of the rubber component (Table 3, [0050]-[0051], and [0053] of Nishiyama).  It is further disclosed by Nishiyama that the rubber hardness of the inner surface rubber layer and the back surface rubber layer can be 88° or 94°, that the thickness of the inner surface rubber layer ("compressive rubber layer") can be appropriately selected depending on the kind of belt and can range from about 2 to 25 mm, and that the thickness of the back surface rubber layer ("tension rubber layer") can also be appropriately selected depending on the kind of belt and can range from about 0.8 to 10.0 mm (Table 3 and [0054] of Nishiyama).  (In the instant case, the composition of the inner surface rubber layer and back surface rubber layer of Nishiyama anticipates the claimed limitation that --each of the tension rubber layer and the compression rubber layer is formed of a rubber composition containing from 25 to 60 parts by mass of a carbon black, from 15 to 30 parts by mass of a short fiber, from 1 to 20 parts by mass of a metal oxide vulcanizing agent, and from 2 to 5 parts by mass of a bismaleimide, per 100 parts by mass of a chloroprene rubber--.  See MPEP §2131.03(I).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the compositions of the rubber layers disclosed by Nishiyama as the adhesion rubber layer, tension rubber layer, and compression rubber layer of the power transmission V-belt disclosed by Komai in order to have --each of the tension rubber layer and the compression rubber layer is formed of a rubber composition containing from 25 to 60 parts by mass of a carbon black, from 15 to 30 parts by mass of a short fiber, from 1 to 20 parts by mass of a metal oxide vulcanizing agent, and from 2 to 5 parts by mass of a bismaleimide, per 100 parts by mass of a chloroprene rubber--.  One of ordinary skill in the art would have been motivated to incorporated the compositions of the rubber layers disclosed by Nishiyama as the adhesion rubber layer, tension rubber layer, and compression rubber layer of the power transmission V-belt disclosed by Komai, from the stand-point of improving durability without deteriorating bending fatigue resistance ([0007] of Nishiyama).
Komai in view of Nishiyama discloses the claimed invention, but fails to disclose that --at least one component selected from the carbon black, the bismaleimide and the short fiber is contained in a larger proportion in the compression rubber layer than in the tension rubber layer--.  However, it is further disclosed by Nishiyama that increasing the content of short fibers and carbon black in the rubber composition (20 pbm to 30 pbm Table 3 of Nishiyama).  In that Komai discloses that the tension rubber layer (ref. #223) has a hardness ranging from 76 to 88° and that the compression rubber layer (ref. #215) has a hardness ranging from 85 to 92° ([Col. 4: li. 11-17] and [Col. 6: li. 4-7] of Komai), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have a higher amount of short fibers and carbon black in the composition of the compression rubber layer than in the tension rubber layer, so as to have the compression rubber layer with a larger rubber hardness that the tension rubber layer.
Regarding Claim 2:  Komi in view of Nishiyama discloses that the bonding layers (ref. #218 and #225) can have a thickness of from 0.05 to 0.2 mm, that the adhesion rubber layer (ref. #211) can have a thickness of from 0.4 to 3.0 mm, that two of the rubber layers can have a thickness ranging from 2 to 25 mm, with the other two of the rubber layers having a thickness ranging from 0.8 to 10.0 mm (figure 3, [Col. 4: li. 28-30] and [Col. 5: li. 30-35] of Komai; [0044] and [0054] of Nishiyama), but does not explicitly disclose that --the power transmission V-belt has a thickness of from 6.5 to 8.5 mm--.  However, given the thickness values above, a person having ordinary skill in the art at the time the invention was made could have calculated the thickness of power transmission V-belt disclosed by Komai in view of Nishiyama to be about 6.1 mm [= 2*(0.8 mm) + 2*(0.05 mm) + 2*(2 mm) + (0.4 mm)] to about 76.2 mm [= 2*(10.0 mm) + 2*(0.2 mm) + 2*(25 mm) + (3.0 mm)]; which overlaps the presently claimed range of --6.5 to 8.5 mm--.  Komai in view of Nishiyama differs from the claim by failing to provide an anticipatory example or a range that is sufficiently specific to anticipate the claimed prima facie obviousness.  Therefore, it would have been obvious to have selected from the overlapping portion of the range disclosed by Komai in view of Nishiyama, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 9:  Komai in view of Nishiyama discloses that the adhesion rubber layer is formed of a rubber composition containing from 1 to 50 pbm of a carbon black, from 1 to 100 pbm (e.g. 30 pbm) of a silica, from 1 to 20 pbm (e.g. 4 pbm) of a metal oxide vulcanizing agent, and from 0.1 to 5 pbm (e.g. 4 pbm) of a bismaleimide, per 100 parts by mass of a chloroprene rubber (Tables 1, 2, [0029]-[0036], [0038] of Nishiyama); which is sufficiently specific to anticipate the claimed limitation of --from 25 to 50 parts by mass of a carbon black, from 10 to 30 parts by mass of a silica, from 1 to 20 parts by mass of a metal oxide vulcanizing agent, and from 0.5 to 5 parts by mass of a bismaleimide, per 100 parts by mass of a chloroprene rubber--.  See MPEP §2131.03(II).
Komai in view of Nishiyama fail to explicitly recite that at least one component selected from the carbon black, the silica and the bismaleimide is contained in a smaller proportion in the tension rubber layer side than in the compression rubber layer side.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the amount of at least one of the constituents in order to have at least one contained in a smaller proportion in the tension rubber layer side than in the compression rubber layer side, since it has been held that discovering an optimum values of a result effective variable involves only routing skill in See MPEP §2144.05(II)(B).  (In the instant case, since Komai in view of Nishiyama discloses the same composition as applicants, adjusting the composition of the adhesion rubber layer (i.e. "bonding layer", ref. #225; or "cushion section", ref. #211) by a small amount is clearly envisaged by the ranges of values disclosed by Komai in view of Nishiyama.)
Regarding Claim 10:  Komai in view of Nishiyama discloses a variable speed belt ([0092] of Nishiyama).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571)270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781